USCA11 Case: 20-11678    Date Filed: 02/05/2021   Page: 1 of 10



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11678
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:18-cv-00573-TJC-MRM



JENNIFER L. HOLLINGSWORTH,

                                                          Plaintiff - Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             February 5, 2021)



Before LAGOA, BRASHER, and BLACK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-11678         Date Filed: 02/05/2021      Page: 2 of 10



       Jennifer Hollingsworth appeals the district court’s order affirming the

decision of the Commissioner of the Social Security Administration

(Commissioner) to deny her application for disability insurance benefits.

Hollingsworth asserts three issues on appeal, which we address in turn. 1

                                      I. DISCUSSION

A. Due Process

       Hollingsworth contends the administrative law judge (ALJ) violated her due

process rights by issuing a decision that encompasses a period during which she

was prohibited from producing evidence. Hollingsworth asserts the ALJ’s decision

has prejudiced her because it prevented her from presenting evidence related to the

period between February 23, 2017 and March 31, 2017.

       Hollingsworth has failed to establish her due process rights were violated.

Nothing in the record indicates Hollingsworth submitted any additional evidence to

the ALJ that was not considered, and she does not argue that she attempted to

submit evidence from the relevant time period that the ALJ declined to consider.

Thus, she cannot establish she suffered any prejudice amounting to a due process


       1
          We must determine whether the Commissioner’s decision is supported by substantial
evidence and based on the proper legal standards. Winschel v. Comm’r of Soc. Sec., 631 F.3d
1176, 1178 (11th Cir. 2011). The Commissioner’s factual findings are conclusive if supported by
substantial evidence. Lewis v. Barnhart, 285 F.3d 1329, 1330 (11th Cir. 2002). “Substantial
evidence is less than a preponderance, but rather such relevant evidence as a reasonable person
would accept as adequate to support a conclusion.” Moore v. Barnhart, 405 F.3d 1208, 1211
(11th Cir. 2005). Id.

                                               2
           USCA11 Case: 20-11678         Date Filed: 02/05/2021      Page: 3 of 10



violation. See Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997) (explaining

there must be a showing of prejudice before a determination that a claimant’s right

to due process was violated to such a degree that the case must be remanded).

B. Severity of Symptoms

       Hollingsworth argues the ALJ erred in the consideration of symptoms when

assessing her residual functional capacity (RFC) 2 based on the evaluation of her

subjective complaints. She contends the ALJ’s determination she stopped working

because she had a child is not supported by the evidence because she returned to

her normal job after she had her son and stopped working after her accident. She

asserts the daily activities described in the record, including her medical records,

do not indicate she could work on a regular and continuing basis. She specifically

notes her doctor “limited her daily activity to only do light housework though her

pain was still there.” Hollingsworth contends the ALJ improperly considered she

drove 42 minutes to her hearing, and the ALJ’s reasoning that she “worked through

her pain for a time” is insufficient because she did that work before the alleged

date of disability. She also asserts the medical evidence cited by the ALJ fails to




       2
        The social security regulations outline a five-step, sequential evaluation process to
determine whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(4). At the fourth step, the
ALJ must evaluate whether the claimant has the RFC to perform past relevant work. Phillips v.
Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004); 20 C.F.R § 404.1520(a)(4).
                                              3
          USCA11 Case: 20-11678        Date Filed: 02/05/2021     Page: 4 of 10



provide substantial evidence to support denying her claim, including the ALJ

repeatedly noting she did not seek treatment because she could not afford to do so.

      An individual seeking disability benefits has the burden to prove she is

disabled and unable to perform her past relevant work. Moore v. Barnhart, 405

F.3d 1208, 1211 (11th Cir. 2005). A claimant may establish she has a disability

through her “own testimony of pain or other subjective symptoms.” Dyer v.

Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). When a claimant attempts to

establish disability through her own testimony concerning pain or other subjective

symptoms, we apply a three-part “pain standard,” which requires: evidence of an

underlying medical condition and either (A) objective medical evidence that

confirms the severity of the alleged pain stemming from that condition, or (B) the

objectively determined medical condition is so severe it can reasonably be

expected to cause the alleged pain. Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th

Cir. 2002); see also 20 C.F.R. § 404.1529 (setting out standards for evaluating pain

and other symptoms). “The standard also applies to complaints of subjective

conditions other than pain.” Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir.

1991). “The claimant’s subjective testimony supported by medical evidence that

satisfies the standard is itself sufficient to support a finding of disability.” Id.

      “After considering a claimant’s complaints of pain, the ALJ may reject them

as not creditable, and that determination will be reviewed for substantial evidence.”


                                            4
          USCA11 Case: 20-11678       Date Filed: 02/05/2021    Page: 5 of 10



Marbury v. Sullivan, 957 F.2d 837, 839 (11th Cir. 1992). The ALJ must explicitly

and adequately articulate his reasons if he discredits subjective testimony. Id.

When evaluating a claimant’s subjective symptoms, the ALJ must consider such

things as: (1) the claimant’s daily activities; (2) the nature and intensity of pain and

other symptoms; (3) precipitating and aggravating factors; (4) dosage and effects

of medications; and (5) treatment or measures received by the claimant for relief of

symptoms. See 20 C.F.R. § 404.1529(c)(3). The fact a claimant can perform daily

activities that are inconsistent with her subjective symptom complaints does not

constitute substantial evidence where there is other evidence indicating her daily

activities have been significantly affected by her condition. See Foote v. Chater,

67 F.3d 1553, 1561 (11th Cir. 1995). While not dispositive, a claimant’s activities

may show her pain or other symptoms are not as limiting as alleged. 20 C.F.R.

§ 404.1529(c)(3)(i).

      Substantial evidence supports the ALJ’s finding that Hollingsworth’s

subjective symptom complaints were not credible, as the objective medical

evidence did not confirm the severity of her symptoms. See Mitchell v. Comm’r of

Soc. Sec., 771 F.3d 780, 782 (11th Cir. 2014) (stating credibility determinations are

the province of the ALJ, and we will not disturb a clearly articulated credibility

finding supported by substantial evidence). The ALJ articulated clear reasons for

discrediting Hollingsworth’s subjective complaints about the extent of her


                                           5
            USCA11 Case: 20-11678    Date Filed: 02/05/2021    Page: 6 of 10



limitations and those reasons are supported by substantial evidence. See id.

Hollingsworth sought treatment for pain management through Charlotte County

Medical Solutions throughout 2015 and notes reflect she benefitted from opioid

pain-relieving therapy as her pain levels dropped when she took her medications.

Hollingsworth had a normal sensory exam, her x-ray studies showed the surgery

she had was a success, and she benefitted from the physical therapy she attended.

In addition, Hollingsworth stated she cares for her eight-year-old son, gets him

ready for school, makes him breakfast, helps take him to school, and does light

cleaning.

      Hollingsworth’s argument the ALJ misstated the fact she initially stopped

working due to the birth of her son lacks merit as she told Dr. Visser that she

stopped working for that reason. Thus, the ALJ noted Hollingsworth may have

stopped working for reasons other than because of her alleged disabling

impairments, but did not rely solely on her familial responsibilities in determining

her RFC. Moreover, Hollingsworth’s claim that her doctor limited her daily

activities to light housework is inaccurate as the medical records show that

Hollingsworth stated she limited herself to light housework. The record provides

substantial evidence to support the ALJ’s evaluation that the intensity of

Hollingsworth’s symptoms was not consistent with the medical evidence.




                                          6
         USCA11 Case: 20-11678       Date Filed: 02/05/2021    Page: 7 of 10



C. Medical Opinions

      Finally, Hollingsworth contends the ALJ erred in how he considered the

medical opinions regarding her mental impairments when assessing her RFC.

Specifically, she asserts the ALJ gave great weight to the opinion of Dr. Kenneth

Visser, who found Hollingsworth’s concentration was low, she had short term

memory issues, limited social effectiveness, and was limited in her ability to adapt,

but the ALJ found she had only moderate limitations in concentration, persistence,

and pace, and no limitations in her ability to adapt. Hollingsworth contends the

ALJ erred because his decision was not consistent with Dr. Visser’s and Dr.

Manuel Gallego’s opinions.

      When evaluating a doctor’s opinion, an ALJ may consider numerous factors

such as whether the doctor examined the claimant, whether the doctor treated the

claimant, whether the doctor uses evidence to support his or her opinion, and

whether the doctor’s opinion is consistent with the record as a whole. 20 C.F.R.

§ 404.1527(c). A claimant’s RFC is a matter reserved for the ALJ’s determination,

and while a physician’s opinion on the matter is considered, it is not dispositive.

Id. § 404.1527(d)(2). “Absent ‘good cause’ an ALJ is to give the medical opinions

of treating physicians ‘substantial or considerable weight.’” Winschel v. Comm’r

of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). Good cause exists “when the:

(1) treating physician’s opinion was not bolstered by the evidence; (2) evidence


                                          7
           USCA11 Case: 20-11678      Date Filed: 02/05/2021   Page: 8 of 10



supported a contrary finding; or (3) treating physician’s opinion was conclusory or

inconsistent with the doctor’s own medical records.” Id.

        Mental impairments are evaluated based on four functional areas including:

(1) understand, remember, or apply information; (2) interact with others;

(3) concentrate, persist, or maintain pace; and (4) adapt or manage oneself. 20

C.F.R. § 404.1520a(c)(3). An ALJ must state with particularity the weight

attributed to medical opinions, but there is no requirement the ALJ refer to every

piece of evidence so long as the decision allows the reviewing court to conclude

the ALJ considered the claimant’s medical condition as a whole. Dyer, 395 F.3d at

1211.

        Substantial evidence supports the ALJ’s decision to give little weight to Dr.

Gallego’s opinion. The ALJ gave little weight to Dr. Gallego’s assessment

because he determined the opinion was not well supported by the medical evidence

and it was inconsistent with the record medical evidence. Winschel, 631 F.3d at

1179. Dr. Gallego failed to cite any objective medical findings to support his

opinion or provide an explanation for his opinion. In addition, Dr. Gallego’s

opinions were inconsistent with the record as a whole as Hollingsworth’s treatment

notes from Allied Center for Therapy indicate she had an improved mood and good

levels of energy after receiving medication. Furthermore, any opinion that Dr.

Gallego made regarding Hollingsworth’s ability to work based on her physical


                                           8
         USCA11 Case: 20-11678       Date Filed: 02/05/2021    Page: 9 of 10



limitations and panic attacks is not owed any deference as that is a matter

specifically reserved for the ALJ. 20 C.F.R. § 404.1527(d)(2).

      The ALJ’s mental assessment of Hollingsworth was consistent with Dr.

Visser’s opinion. The ALJ acknowledged Dr. Visser’s opinion regarding

Hollingsworth’s limitations and cited those findings when he found Hollingsworth

was capable of understanding, remembering, and following directions. The ALJ

discussed Dr. Visser’s finding that Hollingsworth was marginally social and had

limited social effectiveness. Moreover, the ALJ accounted for the limitations Dr.

Visser included by limiting Hollingsworth to “occasional interaction” with others,

precluding her from production quotas, and limiting her to simple, routine, and

repetitive tasks. Thus, the ALJ did not mention each of Dr. Visser’s findings, but

his opinions were discussed and the ALJ’s RFC determination is supported by

substantial evidence, including the evidence submitted by Dr. Visser. Moore, 405

F.3d at 1211; Dyer, 395 F.3d at 1211.

                                II. CONCLUSION

      The ALJ did not violate Hollingsworth’s due process rights. Substantial

evidence supports the ALJ’s evaluation of Hollingsworth’s subjective complaints

and of the opinion evidence regarding Hollingsworth’s mental impairments.

Therefore, we affirm the district court’s order affirming the decision of the




                                          9
            USCA11 Case: 20-11678   Date Filed: 02/05/2021   Page: 10 of 10



Commissioner to deny Hollingsworth’s application for disability insurance

benefits.

      AFFIRMED.




.




                                        10